212 F.3d 358 (7th Cir. 2000)
Ronnie B. Greer,    Plaintiff-Appellant,v.Debra H. Amesqua, Alan Seeger, Margaret  MacMurray, Byron Bishop, Lynn Hobbie, Mario  Mendoza, The City of Madison Fire Department,  The City of Madison, The City of Madison Police  & Fire Commission and Wisconsin Municipal  Mutual Insurance Company,    Defendants-Appellees.
No. 99-2767
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 21, 2000Decided May 9, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 98 C 560--Barbara B. Crabb, Judge. [Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Bauer, Ripple and Kanne, Circuit Judges.
Kanne, Circuit Judge.


1
Plaintiff Ronnie Greer is  never shy about speaking his mind, and he doesn't  think highly of his former boss Debra Amesqua.  While he was a firefighter for the City of  Madison, Wisconsin, Greer publicly condemned  Amesqua's appointment as fire department chief  and attended her swearing-in ceremony carrying a  protest sign. Greer already had a long  disciplinary history with the fire department,  and when he distributed a "news release" to local  newspapers accusing Amesqua of favoritism to  homosexuals and of executing a radical lesbian  agenda as fire chief, the department terminated  his employment. Greer sued Amesqua, the fire  department and the City of Madison among others  for violating his due process, equal protection  and First Amendment rights in discharging him,  but the district court granted the defendants'  motion for summary judgment. Greer appeals, and  we affirm.

I.  History

2
Ronnie Greer has compiled an eventful  disciplinary history with the City of Madison  Fire Department ("Department") since his hiring  in 1981. During the 1980s, Greer was reprimanded  for chronic tardiness and disciplined at least  twice for insubordination after shouting matches  with superior officers. Greer also quarreled with  Chief Earle Roberts, Amesqua's predecessor, over  two separate but related issues. Greer refused to  submit to Department shaving inspections and  filed a complaint with the Wisconsin Equal Rights  Division ("ERD"). Around the same time, Greer  told newspaper reporters that Chief Roberts and  the mayor were deceiving the public by announcing  that the hazardous materials protection team was  ready for action. Greer told reporters that,  contrary to the chief and mayor's claim, the team  was unequipped, untrained and unprepared for  emergency calls. The Department removed Greer  from the hazardous materials team, and Greer sued  the Department for employment retaliation in  violation of his First Amendment rights. The  Department and Greer agreed to settle both the  ERD complaint and the federal lawsuit for  $18,500.


3
In 1996, Greer received a letter of reprimand  and was docked pay for being absent without leave  or permission. The Department also began  disciplinary proceedings against Greer for  religious speech in the workplace but later  dropped the investigation. Then, Greer had an  argument with Assistant Chief Fred Kinney over  Greer's misuse of sick pay and was suspended for  three days. Greer appealed this suspension to the  Board of Police and Fire Commissioners of the  City of Madison ("PFC"), but the PFC affirmed the  suspension. Finally, in late 1996, Greer  disseminated a pamphlet entitled "Homosexuality:  The Truth" to fellow firefighters in his station.  The pamphlets referred to homosexuality as a  "filthy scourge" and blamed gays for disease and  child molestation. On November 27, 1996, Amesqua  suspended Greer for three months without pay and  wrote Greer that "your disciplinary record is  extremely poor. The sanction I am imposing is a  last-ditch attempt to get you to alter your ways.  You should fully appreciate that any further  breaches of our standards could well result in  your termination." On June 25, 1997, after Greer  appealed, the PFC noted Greer's "uniquely abysmal  and disheartening" disciplinary record, found  that Greer's pamphleteering constituted workplace  harassment and upheld Greer's suspension. The PFC  commented that Greer's record reflected his  "persistent incapacity to conform himself  consistently to the appropriate requirements of  ordinary civil conduct" and warned that it was  "not overly confident that this discipline will  accomplish a change in [Greer's] pattern of  conduct. However, [the PFC is] confident that  [it] will not suspend him again."


4
Greer bitterly objected to Amesqua's  appointment. Greer believed that Amesqua was  unqualified for the job and that the Department  had hired her over more qualified candidates.  Amesqua is a Native American woman who Greer  believed to be homosexual, and Greer credited her  appointment to affirmative action rather than to  her substantive qualifications. Greer opposed  affirmative action in the Department, and on  several occasions, Greer complained personally to  the mayor of Madison about hiring discrimination  and Amesqua. At the press conference announcing  Amesqua's hiring, Greer told reporters that  Amesqua was unqualified and the Department might  have engaged in "something that was illegal" in  hiring her and "purposely overlook[ing] other  qualified candidates." Greer also attended  Amesqua's swearing-in ceremony as the lone vocal  dissenter, bearing a large placard declaring  "Injustice is just wrong. Not affirmative action"  on its face and "When does wrong become right?"  on its back. Greer admits that he has been  publicly critical of Amesqua more than fifty  times since her appointment.


5
Greer also believed that Amesqua lacked  character and leadership ability because she is  a lesbian. Indeed, Greer could be fairly  characterized as an anti-homosexuality crusader.  As pastor for the thirty-member Trinity  Evangelical Church, Greer inveighed against the  sins and evils of homosexuality. One newspaper  article profiling Greer described him as a  "Madison firefighter whose personal mission is to  wipe homosexuality from our midst" and explained  that Greer has been "called a hate-monger and a  malcontent unable to obey authority" by some and  "a person of integrity who put his own job on the  line to fight for civil rights" by others. Greer  deemed homosexuality to be "a perversion, and  usually sexual perversion is related to someone's  character." He compared it to "pedophilia or some  guy sleep[ing] around with different women when  he's married, it's a character issue." He  questioned whether homosexuals should be  permitted to hold positions of authority because  he considered homosexuality to be "destructive to  the individual and as well as society."


6
All this came to a head in late 1996, less than  a year after Amesqua's appointment. On November  5, 1996, a local television station aired video  of Division Chief Marcia Holtz making physical  contact and screaming at recruit Ron Cato during  a training session. Six days later, the  firefighters' union formally requested that Holtz  be suspended and reprimanded for the incident  with Cato ("Holtz-Cato incident"), and Amesqua  assigned Assistant Chief Bill Spohn to  investigate the charge. On April 9, 1997, amid  local media scrutiny, Amesqua announced that  Spohn's investigation found Holtz's conduct was  "not unreasonable under the totality of the  circumstances," but extended Holtz's probation  for six months and ordered her to attend a  leadership class.


7
Since Holtz is a lesbian, Greer predictably was  appalled by Amesqua's decision and suspected  favoritism. On April 28, 1997, Greer faxed the  following self-styled "news release" to a number  of local media outlets, including both major  Madison newspapers:

News Release

8
Homosexual Chief rewards Homosexual  Chief for Assault?


9
Fire Chief Debra Amesqua has issued a decision on  the investigation of an incident involving  Training Chief Marcia Holtz and a fired  firefighter trainee. In the incident, recorded by  WMTV News-15 in October 1996, Chief Holtz shoved  and screamed at the trainee during a training  exercise. An investigation was ordered and a  decision based on the investigation was issued on  April 9, 1997. It is Chief Amesqua's conclusion  that the "questionable measures" (shoving &  screaming) used by chief Holtz were not  "unreasonable", and that she simply "needs  further guidance and training". That training is  to be accomplished by "attending an advance  leadership class", a training program which is  coveted by other chief officers to the extent  that there is a "waiting list" to get in! She has  also called for a 6 month extension of chief  Holtz's probationary period, something she (Chief  Holtz) herself appears to have suggested.


10
Now this would be laughable it were not such a  serious matter. A senior officer in essence,  physically and verbally assaults an employee and  Chief Amesqua finds that "not unreasonable" and  that her screaming was "professional in content  and germane". In over 17 years of firefighting  with both experienced and non-experienced  firefighters, I don't believe I've ever seen a  situation where it was necessary to physically  assault anyone to get their attention or to  instruct them. Granted it is often necessary to  make physical contact in a fire situation to  initiate communication with another firefighter,  but never to the extent as we have seen in this  incident. So what's so special or different about  this case?


11
I said in October that this matter would be "down  played", "swept over" and nothing significant  would be done about it. A lot of my fellow  firefighters doubted my "prediction". Well, time  has "told the story". One does not need to be a  prophet, just someone willing to see things as  they are.


12
Consider the following. One would think that if  you wanted to achieve clear facts in  investigating a matter of this type it would be  only proper to have that investigation done by an  independent, disinterested party. However, that  is not the case here. The investigation was done  by another Division Chief who is a subordinate to  Chief Amesqua and a staff member with Division  Chief Holtz. Is it possible that the  investigating officer could have been unduly  influenced? Or could the conclusions of the  investigation be simply disregarded without  opposition by that subordinate?


13
The relationship between Chief Amesqua and Chief  Holtz goes back a ways, namely through their  affiliation with an organization called "Women In  Fire", an organization seen by most firefighters  in this area as a predominantly homosexual  organization. Is it possible that some favoritism  has been shown here to a fellow member or  possible friend? Both are homosexual women, who  have been seen in the past (and still now among  many), with clear agendas as it concerns women in  the fire service. Could it be that their radical  agendas has come to play to the extent that even  violence can be excused and "glossed over", or in  this case, rewarded? Sounds a lot like the much  assailed "good-ol-boy" system revived, repainted  and given another name.


14
Now, I'm confused and maybe someone could make  sense of this for me; It's not okay to  communicate verbally my views on a department  chief officer's handling an issue but it's okay  to use physical force to communicate with a  trainee? Maybe I'm missing something! The department/city is willing to spend thousands of  dollars on a case of an alleged comment without  proof, on alleged harassment without a complaint  or proof, and on an alleged rule violation  without action or proof, but "winks" at and  rewards physical assault?


15
Another firefighter is given a disciplinary  letter and has the same placed in his employment  file because he made a remark regarding  homosexuals. He was "off-duty" and happened to  stop by the fire station. A letter of discipline?


16
A fire officer is facing a 12 hour suspension for  angrily making comments to a uniform delivery  driver whom he is familiar with. A 12 hour  suspension?


17
But yet, it's not unreasonable for a chief  officer in anger to physically handle an  employee? Imagine if it were a white male chief  officer shoving and screaming at a female  recruit. Heads would have rolled! So much for  fair treatment and equity! Go figure.


18
Oh, by the way, that male trainee who was the  victim, he was mysteriously "let-go" literally  days before graduating from the fire academy.  Makes you go, "Hmm."


19
The Capital Times, a Madison newspaper, received  Greer's facsimile and printed the following  article on the front page of the Local/State  section in its May 1, 1997 edition:

Greer says fire chief plays gay games

20
Madison firefighter Ron Greer has lobbed another  Molotov cocktail at his boss, this time accusing  Fire Chief Debra Amesqua of meting out lax  discipline to a female assistant fire chief.


21
He also insinuates that it's a lesbian  conspiracy.


22
In a press release titled "Homosexual chief  rewards homosexual chief for assault?" Greer  implies that Amesqua showed favoritism in an  investigation of Assistant Chief Marcia Holtz.


23
Holtz was accused of using excessive force on a  recruit during a live fire training exercise last  October.


24
Neither Amesqua nor Holtz has said anything  publicly about their sexual orientations, whether  they're gay or straight.


25
                        *       *       *


26
Greer, a pastor of a conservative Christian  church, has become an anti-gay crusader. He has  attacked the chief publicly ever since she came  to Madison in January 1996.


27
Saying Amesqua was unqualified, Greer carried a  protest sign when she was sworn in.


28
Greer himself is facing discipline for  insubordination and for handing out anti-gay  literature at work. The Madison Police and Fire  Commission held roughly 20 hours of hearings on  Greer's case and is expected to rule in a few  months.


29
                        *       *       *


30
According to his press release, he concluded  that the two women are homosexual apparently  because they both belong to a group "Women in  Fire," an erroneous reference to the Madison-  based group Women in the Fire Service.


31
The organization "is seen by most firefighters  in this area as a predominantly homosexual  organization," Greer's press release said.


32
"Could it be that their radical agenda has come  to play to the extent that even violence can be  excused and 'glossed over,' or in this case,  rewarded?" the release said.


33
Amesqua directed Assistant Chief Carl Saxe to  investigate Greer's news release. Greer confessed  to Saxe that he had written and faxed the news  release to the local media. Greer admitted that  his knowledge about the Holtz-Cato incident  derived completely from television reports and  workplace gossip, but insisted that his news  release "was only asking questions," not making  accusatory insinuations. On June 5, 1997, Saxe  filed his report with Amesqua and recommended  that Greer be discharged based on his  insubordination, continuing campaign to derogate  the Department, disregard for Department rules  and "unequivocal assertion of his continued right  to do what he did." Saxe felt that Greer's news  release charged that Amesqua was "not fit to be  Chief because [she] violate[s] the law in [her]  official capacity. If ever [Saxe had] seen  conduct that brings the Department in disrepute,  this is it." Saxe found that Greer's news release  had violated Department Rules 18, 39, 51, 65 and  Administrative Procedure Memorandum 3-5 ("APM 3-  5"), prohibiting insubordination, harassment and  bringing the Department into disrepute.1  However, Saxe found that Greer had not violated  Department Rule 47, requiring employees to tell  the truth, or Department Rule 50, barring false  reporting and gossip, because Greer sincerely  believed that the substance of his news release  was true.


34
In a letter dated June 10, 1997, Amesqua  adopted Saxe's findings and notified Greer that  she would recommend to the PFC that, especially  in light of his disciplinary history, he be  terminated because his news release violated the  aforementioned Department rules. She explained  that Greer's news release was "equivalent to  spitting in the Department's face" and his  "continuing presence on the worksite can no  longer be tolerated considering the open,  notorious and personal way in which [he]  attempt[s] to address [his] personal agenda."  Amesqua filed formal charges with the PFC for  disciplinary proceedings and recommended Greer's  termination.


35
During an eight-day hearing, beginning on  September 29, 1997, and ending March 19, 1998,  Greer was represented by counsel, submitted  evidence in his defense and had the opportunity  to cross-examine witnesses against him, including  Amesqua and Saxe. Amesqua explained during cross-  examination that Greer was discharged because of  his flagrant insubordination against her and  Department leadership in publicizing his  unsupported suspicions to newspapers. In deciding  to terminate Greer, Amesqua considered the news  release, Saxe's report, Greer's personnel file,  Greer's disciplinary record and the disciplinary  records of other Department personnel. She  observed that "[t]here is no one that has a work  history or disciplinary history as bad as Ron  Greer's." She also denied that she had ever  publicly declared herself homosexual and reported  that she had received numerous complaints from  the public and firefighters about Greer, although  she could not remember how many of these  complaints related to the news release. Greer  moved to introduce evidence contesting elements  of his disciplinary record and moved for the  recusal of several commissioners, pointing to a  potential conflict of interest stemming from  their involvement in an unrelated discrimination  suit to which Greer was not a party nor otherwise involved. The PFC denied both of Greer's motions.  On July 31, 1998, the PFC found just cause for  termination under Department rules, Wisconsin law  and federal law.


36
On August 5, 1998, Greer sued Amesqua, the  individual commissioners of the PFC, the City of  Madison, the Department and the City's insurer in  district court under 42 U.S.C. sec. 1983 seeking  damages and reinstatement for violation of his  First Amendment, due process and equal protection  rights. Greer waived his rights under Wisconsin  law to appeal the PFC ruling to Wisconsin state  court, see Wis. Stat. sec. 62.13(5)(I), and both  Greer and the defendants filed cross-motions for  summary judgment. On June 21, 1999, the district  court granted summary judgment for the defendants  on all three of Greer's claims, and Greer now  appeals.

II.  Analysis

37
The district court granted summary judgment for  the defendants on all three of Greer's claims:  (1) denial of procedural due process under the  Fourteenth Amendment; (2) denial of equal  protection under the Fourteenth Amendment; (3)  employment termination in violation of the First  Amendment. We review a grant of summary judgment  de novo. See Weicherding v. Riegel, 160 F.3d  1139, 1142 (7th Cir. 1998). Summary judgment is  proper when "the pleadings, depositions, answers  to interrogatories, and admissions on file,  together with the affidavits, if any, show that  there is no genuine issue as to any material fact  and that the moving party is entitled to a  judgment as a matter of law." Fed. R. Civ. P.  56(c); see also Celotex Corp. v. Catrett, 477  U.S. 317, 322-23 (1986). In determining whether  a genuine issue of material fact exists, we  construe all facts in the light most favorable to  the non-moving party and draw all reasonable and  justifiable inferences in favor of that party.  See Anderson v. Liberty Lobby, Inc., 477 U.S.  242, 255 (1986).

A.  Due Process

38
The parties agree that Greer had a protected  property interest in his continued employment  with the Department, but Greer claims that the  Department terminated his employment without  granting him procedural due process under the  Fourteenth Amendment because (1) his  pretermination hearing was constitutionally  inadequate; (2) three of five PFC commissioners  were biased against him; and (3) the Department  rules under which he was prosecuted did not give  him prior notice of proscribed conduct.

1.  Pretermination Hearing

39
Due process requires that the government  employer provide a pretermination hearing in  which the employee receives notice of the reasons  for the prospective termination and has the  opportunity to respond to the charges. See  Cleveland Bd. of Educ. v. Loudermill, 470 U.S.  532, 546 (1985). The hearing need not constitute  a full evidentiary hearing that definitively  resolves the propriety of the discharge, so long  as it serves as "an initial check against  mistaken decisions--essentially, a determination  of whether there are reasonable grounds to  believe that the charges against the employee are  true and support the proposed action." Id. at  545-46.


40
During his eight-day hearing before the PFC,  Greer was represented by counsel and had the  opportunity to hear the charges against him,  present evidence in his defense and confront  witnesses testifying against him. His hearing  satisfied the basic requirements of procedural  due process under Loudermill, and requiring more  before termination in this context "would intrude  to an unwarranted extent on the government's  interest in quickly removing an unsatisfactory  employee." Id. at 546. The fact that Greer did  not have the opportunity to contest whether his  previous disciplinary reprimands were justified  does not detract from the adequacy of Greer's PFC  hearing. Unlike the petitioners in Kaczmarczyk v.  INS, 933 F.2d 588, 596 (7th Cir. 1991), who  lacked the opportunity to rebut officially  noticed facts before the Board of Immigration  Appeals, Greer had ample previous opportunity to  rebut the factual findings underlying the past  charges against him when those disciplinary  actions were prosecuted. Greer concedes that he  received due process in connection with those  past offenses, and due process does not require  that the Department permit Greer to re-argue the  merits of his previous offenses each subsequent  time that he is charged with violating Department  rules. The employee is entitled only to notice  and a legitimate opportunity to respond before an  unbiased adjudicator. See Schacht v. Wisconsin  Dep't of Corrections, 175 F.3d 497, 503 (7th Cir.  1999).


41
In addition, Greer complains that the PFC  excluded testimonial evidence which he claims  would prove that his charges against Amesqua were  true. Essentially, Greer insists that the PFC  pretermination hearing was insufficient because  he was barred from presenting all the evidence  that he felt was relevant, as he might at a  trial. However, as we have discussed, a  pretermination hearing need not be a "full  evidentiary hearing" to satisfy due process  concerns. See Loudermill, 470 U.S. at 545;  Staples v. City of Milwaukee, 142 F.3d 383, 387  (7th Cir. 1998). With respect to a First  Amendment retaliation claim, the relevant inquiry  is whether the employer had reasonable grounds to  believe that the employee had violated its rules  and that its interests as an employer outweighed  the employee's free speech interests. See Waters  v. Churchill, 511 U.S. 661, 676 (1994). The PFC  needed only to ascertain a reasonable basis for  finding whether Greer had violated Department  rules, and "[o]nly procedures outside the range  of what a reasonable manager would use may be  condemned as unreasonable." Id. at 678. The PFC  hearing was quite sufficient under this standard,  and Greer enjoyed adequate opportunity to respond  to the charges against him.

2.  Conflicts of Interest

42
At his PFC hearing, Greer moved for the recusal  of Commissioners Alan Seeger, Margaret MacMurray  and Byron Bishop, citing alleged conflicts of  interest from their participation in hiring  Amesqua and consequent involvement in a  discrimination suit filed against them by an  unsuccessful applicant for Amesqua's position. Greer claimed that the named commissioners  possessed "a clear personal, official, and  potential financial interest" in upholding  Amesqua's decision to terminate Greer. A showing  that administrative adjudicators were biased  would establish a failing of procedural due  process, but mere participation in earlier  decisions that relate only tangentially to the  current adjudication does not constitute an  impermissible conflict of interest, unless the  employee can produce evidence that bias in fact  infected resolution of his case. See Hortonville  Joint Sch. Dist. No. 1 v. Hortonville Educ.  Ass'n, 426 U.S. 482, 493 (1976). Greer must  overcome a strong presumption of "honesty and integrity" in assessing whether the adjudicators  were impartial. See Withrow v. Larkin, 421 U.S.  35, 47 (1975); Vukadinovich v. Board of Sch.  Trustees of Mich. City Area Schs., 978 F.2d 403,  411-12 (7th Cir. 1992).


43
Greer failed to adduce any evidence of personal  bias or animosity against him on the part of  Seeger, MacMurray or Bishop, and it is difficult  even to identify the conflict of interest that  Greer suspects here. Greer's case had no bearing  on the discrimination suit brought against the  Department and the commissioners because that  suit did not involve Greer in any way or touch  upon any of the same underlying factual  circumstances. Greer guesses that adjudging  against him would permit the commissioners to  present a united front with Amesqua and would  therefore bolster their credibility in the  discrimination suit. We are not sure why Greer  thinks this to be the case, but without any  substantiating evidence of bias, this confused  possibility does not constitute an impermissible  conflict of interest.

3.  Void for Vagueness

44
Greer also argues that the Department rules  under which he was terminated violated his due  process rights because they were void for  vagueness and failed to give him adequate prior  notice of workplace rules.2 Although a  government regulation is void for vagueness if  people of common intelligence must necessarily  guess at its meaning and differ as to its  application, see Grayned v. City of Rockford, 408  U.S. 104, 108-09 (1972), the government acting in  the role of employer enjoys much more latitude in  crafting reasonable work regulations for its  employees. For example, a government employer  "may, consistently with the First Amendment,  prohibit its employees from being 'rude to  customers,' a standard almost certainly too vague  when applied to the public at large." Waters, 511  U.S. at 673; see also Arnett v. Kennedy, 416 U.S.  134, 158-62 (1974). The Department need not have  adopted "a quasi-criminal code" in establishing  employment regulations. See Keen v. Penson, 970  F.2d 252, 259 (7th Cir. 1992); see also Brown v.  City of Trenton, 867 F.2d 318, 325 (6th Cir.  1989). Department rules gave fair warning to  employees in instructing them to "conduct  themselves so as not to bring the Department into  disrepute" (Rule 51); "treat their superiors with  respect [and] conform to the rules and  regulations of the Department" (Rule 18);  "conform to and promptly and cheerfully obey all  laws, ordinances, rules, regulations, and orders"  (Rule 39); "not [to] harass co-employees because  of their sexual orientation" (Rule 65); and not  to "engage in harassment on the basis of race,  sex, religion, color, age, disability, national  origin or sexual orientation." (APM 3-5).  Although written in general language, these rules  in the employment setting sufficiently define a  range of inappropriate conduct which a reasonable  employee would understand to satisfy due process  and convey adequate warning that Greer's news  release would result in discipline.


45
Greer points to purportedly uneven punishment  under Department rules as sapping them of fair  notice of prohibited conduct. Even ignoring the  fact that most of the cited instances of  unpunished insubordination occurred under the  previous Chief Earle Roberts, none of the other  Department critics made comparably instigative  accusations or possessed comparably poor  disciplinary records. Greer's strongest example  illustrates this point: The Capital Times  reported in 1992 that firefighter Art Cuccia  called Chief Roberts a "spineless, gutless, self-  centered S.O.B." The Department punished Cuccia  with a letter of discipline but added no further  penalties. When asked about the disparity between  the punishments received by Cuccia and Greer,  Amesqua answered that Cuccia had a spotless  disciplinary record before the incident and  evinced genuine contrition by affirming his  "utmost respect" for Roberts and explaining that  his comment was a misquotation of a response to  a journalist's question. In contrast, Greer had  widely distributed an inflammatory news release  criticizing the Department, possessed an  opprobrious disciplinary record and had been  disciplined under Department rules many times  before. Amesqua had cautioned him that future  misconduct would lead to a more serious penalty,  and the PFC had specifically warned him that it  "will not suspend him again." Blame for any  failure to foresee severe punishment for his news  release fell on Greer alone.

B.  Equal Protection

46
To state a prima facie claim under the Equal  Protection Clause of the Fourteenth Amendment, a  plaintiff must demonstrate that (1) he is  otherwise similarly situated to members of the  unprotected class; (2) he was treated differently  from members of the unprotected class; and (3)  the defendant acted with discriminatory intent.  See Johnson v. City of Fort Wayne, 91 F.3d 922,  944-45 (7th Cir. 1996). Greer complains that the  Department violated the Equal Protection Clause  by treating him, as a male heterosexual,  differently from female homosexual employees who  likewise have criticized the Department--namely  Holtz and Amesqua.


47
Where an employee has an "undisputed record of  gross insubordination," as Greer does, the  employee must show that another grossly  insubordinate worker was treated better than him  to defeat the presumption that his comparatively  harsher punishment was attributable to his poor  disciplinary history. See O'Connor v. Chicago  Transit Auth., 985 F.2d 1362, 1371 (7th Cir.  1993). Greer claims that Holtz and Amesqua  publicly criticized the Department and were not  terminated, but neither had comparably dismal  disciplinary records nor made comparably  vituperative attacks. According to Department  records, Greer had the worst disciplinary record  in recent memory, and his public diatribe was an  incendiary attack on the Department defying  repeated warnings and sanctions in the past.  Greer has failed to show himself to be similarly  situated with Amesqua, Holtz and other members of  the unprotected class treated better than him.


48
Moreover, Greer presents no evidence of  prejudice against him. Greer invites an inference  of bias based on the disparate treatment given to  his news release compared with Department  criticism by Holtz, Amesqua and another female  firefighter that went unpunished. Similarly in  Vukadinovich, the plaintiff argued that his  employer had violated the Equal Protection Clause  because he was "singled out" from his co-workers  and punished for his alcohol-related problems  while his similarly situated co-workers were not.  We refused to engage in a review of all the  employer's personnel decisions absent some  evidence of "purposeful or invidious prejudice"  by the employer. See Vukadinovich, 978 F.2d at  414. Greer fails to produce such evidence of  prejudice underlying the allegedly disparate  treatment that he received, and his equal  protection claim likewise fails.

C.  First Amendment Retaliation

49
Lastly, Greer claims that the Department  violated his First Amendment rights under the  balancing test of Pickering v. Board of Education  of Township High School District, 391 U.S. 563  (1968), by terminating him based on his news  release. While it is undisputed that the  Department fired Greer because of his news  release, the Department violated Greer's rights  under the First Amendment only if Greer can  establish that (1) his speech addressed a matter  of public concern and (2) his First Amendment  interest in that speech outweighed any injury  that the speech might cause to the government's  interest in promoting the efficiency of the  public services it performs through its  employees. See Waters, 511 U.S. at 668;  Pickering, 391 U.S. at 568. The PFC ruled that  Greer's speech addressed a matter of public  concern but decided that the Department's  interests as an employer outweighed Greer's First  Amendment interests. Without deciding whether  Greer's speech addressed a matter of public  concern, the district court agreed that the  Department's interests outweighed Greer's First  Amendment interests and affirmed the PFC's  decision to discharge Greer. We now address this  question de novo. See Wright v. Illinois Dep't of  Children & Fam. Servs., 40 F.3d 1492, 1499-1500  (7th Cir. 1994). Under Pickering balancing, we  assess Greer's speech as the Department  reasonably believed it to be, after adequate  investigation, when making the decision to  terminate Greer. See Waters, 511 U.S. at 676.


50
As the PFC correctly ruled, Greer's speech  regarded a matter of public concern. Looking to  "the content, form, and context" of Greer's news  release, Connick v. Myers, 461 U.S. 138, 147-48  (1983), we agree that the news release primarily  addressed the issue of favoritism within the  Department and the lenient disciplinary action  taken against Marcia Holtz. Whether public  officials are operating the government ethically  and legally is a quintessential issue of public  concern. See Lickiss v. Drexler, 141 F.3d 1220,  1222 (7th Cir. 1998); Knapp v. Whitaker, 757 F.2d  827, 840 (7th Cir. 1985); see also Walter v.  Morton, 33 F.3d 1240, 1243 (10th Cir. 1994).  Although Greer's news release was replete with  personal jibes at Amesqua and Greer nursed an  ongoing disrespect for Amesqua, "[a] personal  aspect contained within the motive of the speaker  does not necessarily remove the speech from the  scope of public concern." See Marshall v. Porter  County Plan Comm'n, 32 F.3d 1215, 1219 (7th Cir.  1994). Greer's central motivation was exposing  what he considered wrongdoing by declaring that  the Department's handling of the Holtz-Cato  incident reflected illegitimate favoritism by  Amesqua for lesbian firefighters. His criticisms  of the Department went far beyond complaints  regarding his individual employment situation and  were not motivated primarily by purely personal  grievances. See, e.g., Kokkinis v. Ivkovich, 185  F.3d 840, 844 (7th Cir. 1999); Smith v. Fruin, 28  F.3d 646, 653 (7th Cir. 1994); Swank v. Smart,  898 F.2d 1247, 1251 (7th Cir. 1990).


51
However, the second prong of the Pickering test  instructs that we also must balance "the interest  of the [employee], as a citizen, in commenting  upon matters of public concern and the interest  of the State, as an employer, in promoting the  efficiency of the public services it performs  through its employees." See Pickering, 391 U.S.  at 567-68. Factors to consider in applying  Pickering balancing include (1) whether the  speech would create problems in maintaining  discipline or harmony among co-workers; (2)  whether the employment relationship is one in  which personal loyalty and confidence are  necessary; (3) whether the speech impeded the  employee's ability to perform her  responsibilities; (4) the time, place and manner  of the speech; (5) the context in which the  underlying dispute arose; (6) whether the matter  was one on which debate was vital to informed  decisionmaking; and (7) whether the speaker  should be regarded as a member of the general  public. See Kokkinis, 185 F.3d at 845; Wright, 40  F.3d at 1502.


52
Although it is often proper for public  employees to raise questions about favoritism or  improper investigation of disciplinary incidents,  the manner and means of the employee's  protestation are key considerations in balancing  the employer's and employee's interests under  Pickering. See Wright, 40 F.3d at 1503; Hulbert  v. Wilhelm, 120 F.3d 648, 654 (7th Cir. 1997);  Patkus v. Sangamon-Cass Consortium, 769 F.2d  1251, 1259 (7th Cir. 1985). Greer never  approached Amesqua or Holtz regarding the Holtz-  Cato incident, and did not pursue internal  avenues for questioning the Department's  investigation. Instead, unwilling to let the  firefighters' union address the matter and  ignorant of specifics about Spohn's  investigation, Greer fired off his news release  to local media, causing considerable public  embarrassment to the Department. Without inside  knowledge about the Holtz-Cato incident or the  ensuing investigation, Greer speculated that  Amesqua and Spohn "glossed over" workplace  violence because Amesqua was illegitimately  biased in favor of homosexuals. The publicity and  sensationalism of Greer's news release belied the  fact that it imparted little new information  about the Holtz-Cato incident to the public  discourse other than Greer's unsubstantiated  suspicions. Greer's posture under Pickering would  be stronger if he "had followed authorized  procedures, appealed to more appropriate  authorities, or perhaps shown a wilful lack of  investigation on the part of [his] superiors."  Wright, 40 F.3d at 1504; see also Hulbert, 120  F.3d at 654. Despite his claim that he was  innocently "just asking questions," Greer instead  circulated his naked accusations to mass media  outlets for broad public consumption and intended  to indict the integrity of the Department's  leadership publicly.


53
Moreover, the Department's interests in  disciplining Greer and maintaining order were  quite substantial. In a fax distributed to the  major newspapers in Madison, Greer had publicly  excoriated Amesqua as a lesbian harboring  "radical agendas" and announced both Amesqua and  Holtz to be "homosexual women" despite the fact  that neither had publicly declared their sexual  orientation (Greer protests irrelevantly that  both had not concealed their homosexuality at  work). His harangue led directly to the  publication of a front-page newspaper story  headlined, "Greer says fire chief plays gay  games." Furthermore, Greer had a well-established  history of publicly criticizing the Department  over policy disagreements. Greer had just been  suspended three months for distributing anti-  homosexuality literature at work, and the PFC had  warned him to cease his campaign against Amesqua.  As a firefighter known within the community as an  outspoken Department critic, Greer likely  anticipated and intended the damaging effect of  his news release. The Department reasonably felt  that Greer's speech, if left unpunished,  particularly in light of his disciplinary  history, would disrupt the operation of the  Department by degrading the Department's standing  with the public, undermining Amesqua's authority  and inciting disharmony within Department ranks.  See Campbell v. Towse, 99 F.3d 820, 830 (7th Cir.  1996); Marshall, 32 F.3d at 1221; Brown, 867 F.2d  at 322. As Amesqua declared in her charge letter,  Greer's news release was "the equivalent to  spitting in the Department's face." Analyzing  analogous factual circumstances in Kokkinis, we  held that Pickering balancing favored the  government when a police officer with a poor  disciplinary record leveled sensationalistic  charges of impropriety at the police chief during  a television news interview. Kokkinis, 185 F.3d  at 846. Likewise, the Department's interests as  an employer in government efficiency and  workplace morale outweigh Greer's First Amendment  interests here.


54
Although Greer protests that his news release  did not ignite actual disruption in his  workplace, an employer need not establish actual  disruption before disciplining an employee when  the threat of future disruption is obvious. See  Waters, 511 U.S. 673. After learning of Greer's  news release, Amesqua promptly disciplined Greer  to reestablish her authority and stave off  workplace dissension potentially flowing from  Greer's conduct. Greer's news release threatened  to undercut Amesqua's authority and disrupt the  Department, just as the police officer's  accusations in Kokkinis potentially "undermined  the Chief's ability to maintain authority and  discipline within the police department."  Kokkinis, 185 F.3d at 846 (quoting Khuans v.  School Dist. 110, 123 F.3d 1010, 1017 (7th Cir.  1997)). A government employer need not "allow  events to unfold to the extent that the  disruption of the office and the destruction of  working relationships is manifest before taking  action," Connick, 461 U.S. at 152, and we grant  "substantial weight to government employers'  reasonable predictions of disruption." Waters, 511 U.S. at 673; see also Weicherding, 160 F.3d  at 1143 (explaining that the defendant "need not  wait until a riot breaks out before acting to  quell a dangerous situation"); Breuer v. Hart,  909 F.2d 1035, 1040 (7th Cir. 1990) ("The public  employer is not required to wait until those  working relationships actually disintegrate if  immediate action might prevent such  disintegration."). The potential disruption that  Greer's news release could have caused to the  Department's operations if Greer had not been  terminated is clear.


55
Greer expostulates at length that the "veracity"  and "sincerity" of his statements bear critical  weight, but truth is not an absolute defense  under Pickering balancing. Indeed, the Department  dropped its charges under Rules 47 and 50 because  Saxe concluded that Greer believed the truth of  his charges and did not violate the rules  requiring honesty and prohibiting false  reporting; the PFC instead found that Greer had  violated Department rules against  insubordination, harassment and bringing the  Department into disrepute. Nonetheless, Greer  claims his allegation that Amesqua had illegally  favored Holtz was true, or at worst a sincerely  held belief, and thus carried decisive weight  under Pickering.


56
Recklessly false statements by a public employee  enjoy no First Amendment protection, see Brenner  v. Brown, 36 F.3d 18, 20 (7th Cir. 1994), and  from this principle Greer wrongly extrapolates  that speech which is factually true therefore  must be absolutely protected. However, we have  never held that an employer must prove the  falsehood of the employee's statement before  disciplining the employee based on that speech.  In fact, Pickering would be senseless if speech  sincerely believed to be true was absolutely  protected. Pickering balancing only applies to  speech that is true or believed to be true,  because recklessly false speech is unprotected by  the First Amendment. In Wright, which Greer cites  for support, we noted that a public employee  "summoned to give sworn testimony . . . has a  compelling interest in testifying truthfully and  the government employer can have an offsetting  interest in preventing her from doing so only in  the rarest of cases." Wright, 40 F.3d at 1505. The point is that an employee has an enhanced  interest in telling the truth when sworn to do so  before "an official government adjudicatory or  fact-finding body," and his employer's interest  is unlikely to counterprevail. Id. Greer's news  release did not constitute adjudicatory testimony  under penalty of perjury and enjoys no special  protection under Wright. Like the PFC, we have  assumed that Greer's news release was not  recklessly false and nonetheless hold that the  Department was justified in terminating him under  Pickering.

III.  Conclusion

57
For the foregoing reasons, we AFFIRM summary  judgment for the defendants on all Greer's  claims.



Notes:


1
 Rule 18:  Members shall be efficient and capable  in the service and must not neglect their duty.  They shall hold themselves in readiness, at all  times, to answer the calls and obey the orders of  their superior officers. They shall treat their  superiors with respect. . . . They shall conform  to the rules and regulations of the Department,  observe the laws and ordinances, and render their  services to the city with zeal, courage and  discretion and fidelity.
Rule 39:  Members must conform to and promptly  and cheerfully obey all laws, ordinances, rules,  regulations, and orders, whether general, special  or verbal, when emanating from due authority.
Rule 51:  Officers and members shall at all  times conduct themselves so as not to bring the  Department in disrepute.
Rule 65:  Employees shall not harass co-  employees because of their sexual orientation  either by the use of derogatory verbal or written  comments, graphic materials, gestures or conduct    . . . .
APM 3-5:  Any employee who shall engage in  harassment on the basis of race, sex, religion,  color, age, disability, national origin or sexual  orientation . . . is guilty of misconduct and  shall be subject to remedial action, which may  include the imposition of discipline up to and  including discharge.


2
 Greer also argued on appeal that the rules were  unconstitutionally overbroad, but that claim is  waived because he failed to raise that claim  before the district court. See United States v.  Payne, 102 F.3d 289, 293 (7th Cir. 1996).